Title: To George Washington from Samuel Huntington, 10 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia October 10. 1780
                  
                  Your Excellency will receive herewith enclosed the Copies of two
                     Acts of Congress of the 6. & 7. Instant, containing a List of the
                     Officers in the Medical Department appointed by Congress under the new
                     Arrangement of the Department. I have the Honor to be with the highest Respect
                     your Excellencys most obedient & humble Servant
                  
                     Sam. Huntington President
                     
                  
               